Ws§tt@tiaw
i

AO 245B (Rev. 05/15/2018) Judgment in a Crimina| Petty Case (Modifled) __ um___”,,.

 

UNITED sTATEs DISTRICT CoUiRT N@V 0 8 3018 §

__r____,,_W__',_m___ __,__M-m.__l
soUTHERN DISTRICT oF CALIFORNIA CELM 05 D>SI.W 30tng

SOuTHFaN metal T OF estimale

. . DEPUTY
United states Of Amenca JUDGMENT n it CP\IMINA`¥§ CAsE
V_ (For Offenscs Committed On or After November 1, 1987)

 

 

 

 

Alejandro Nava_GutierreZ Case Number: 3:18-rnj-22629-RAM

Stephen Patrick White

Defendan! ’s Attorney

REGISTRATION NO. 37579408

THE DEFENDANT:
pleaded guilty to count(s) 1 Of Complaint

fl Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s}
8:1325(a)(2) lLLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT -
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TWENTY ONE (21) DAYS

Assessment: $lO WAIVED Fine: WAIVED

_Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

E Court recommends defendant be deported/removed With relative, charged in case ___.

IT IS OR_DERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, November 7, 2018
Date of Imposition of Sentence

/M/'

HUNO"RABL‘E Ro'BERr N. BLocK
UNITED srArss MAGisrRATs JUDGE

3:13-mj-22629-RAM

 

